DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyring et al. (U.S. 9,044,770) in view of Garcia (U.S. 2014/012044).
Regarding claim 10, Eyring discloses a multifunction water sprinkler, comprising: a base (54); a water inlet pipe (26) upwardly extended from said base; a control device (15, 16, 48) which comprises a shell (16), comprising an upper cover and a lower cover (the body can be divided into upper and lower sections which cover the internal components, upper and lower is a matter of orientation), connected to said water inlet pipe, a window (20) formed at said upper cover of said shell, a central processing unit (66, not explicitly disclosed, but must inherently be present on the logic circuit for to be considered a logic circuit) and a motion sensor (within 16) for animal detection; and a water outlet device (top of 26) 
Eyring fails to disclose utilizing an infrared induction control with an infrared probe for detecting animals. However, infrared probes, or also known as IR sensors, are known to be utilized for motion detection.
Furthermore, Garcia teaches an animal deterrent sprinkler control which utilizes infrared motion sensors, i.e. infrared probes and infrared induction control, for detecting temperature in form of an infrared ray signal from an object through said infrared induction window, wherein said central processing unit receives the infrared ray signal for determining an intensity of the infrared signal so as to determine whether the object is an animal or not (system designed to detect animal and human intruders, thus implied that the system is set to detect specific animals over objects).
The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed, since substitution the infrared sensor of Garcia would have yielded predictable results, namely, the ability to distinguish the intrusion based on the heat given off and only triggering for living creatures instead of any unrelated motion detected.
Regarding claim 20, Eyring discloses the base comprises a water inlet (52b) connected to said water inlet pipe and formed in said base for lower a center of gravity of said base, and a standby water faucet (52a) for connecting with additional multifunction infrared induction water sprinkler.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyring and Garcia, as applied above, and further in view of Soulakis (U.S. 2009/0108098).
Regarding claim 11, Eyring and Garcia disclose the invention as described above and further disclose said water outlet device further comprises a sprinkler head (12) connected to said sprinkler nozzle, a joint (joint which allows sprinkler head to rotate) which connects to said shell of said infrared induction control device to enable said water outlet device being freely rotated, but fail to disclose the joint is a universal joint.
However, Soulakis teaches a universal joint for a sprinkler head to enable a water outlet device to be freely rotated so as to adjust an elevation angle and a horizontal angle of said sprinkler head, and a sprinkling angle regulator located at an upper end of said universal joint and connected to said sprinkler head for adjusting a sprinkling direction of said sprinkler nozzle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a universal joint as taught by Soulakis, since doing so would yield predictable results, namely, being able to aim the sprinkler at the desired location for watering and pest control (purpose of invention of Soulakis).
Regarding claim 12, Eyring discloses the shell (16) if formed in a spherical shape includes a upper portion (at 24) coupled to the universal joint (as would be combined with Soulakis) and a lower cover (any part of the body below the upper) wherein the infrared induction window is formed on the lower cover.
Though the prior art is not specific to where the universal joint is attached, it would have been obvious to one having ordinary skill in the art before the effectrive filing date of the invention to have attached the universal joint to the upper portion, or any desired section , since it has been held to that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.

Claim 12-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyring, Garcia, and Soulakis, as applied above, and further in view of Djukastein et al. (U.S. 5,878,956).
Regarding claim 12, Eyring, Garcia, and Soulakis disclose the invention as described above, wherein the shell (16) if formed in a spherical shape includes a upper portion (at 24) coupled to the universal joint) and a lower cover (any part of the body below the upper) wherein the infrared induction window is formed on the lower cover, but fail to disclose the shell is formed in a spherical shape.
However, Djukastein teaches a water sprinkler with a shell of a spherical shape, which comprises an upper cover (26) and a lower cover (28) connect to said water inlet pipe (at 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized a spherical shell, as taught by Djukastein, or any desired shape, as a matter of obvious design choice, since the shape of the shell does not change the function of the invention and would be a matter of aesthetic. Regarding the location of components, the components can also be placed at any desired location on the device where the function can be retain, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 13, Eyring discloses the control device comprises a central processing unit (66, not explicitly disclosed, but must inherently be present on the logic circuit for to be considered a logic circuit), an electromagnetic valve actuator (controlling 48), and an electromagnetic valve (48) which are connected in sequence, wherein in response to a presence of the animal detected by said infrared ray signal, said electromagnetic valve actuator outputs an electromagnetic valve control signal to open said electromagnetic valve for spraying out water at said sprinkler nozzle.
Eyring fails to disclose a pre-amplifier.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a preamplifier since doing so would yield predictable results, 
Regarding claim 14, Eyring fails to disclose further including an infrared induction distance adjuster.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included an infrared induction distance adjuster since doing so would yield predictable results, namely, it is well-known with the use of infrared sensors to include an infrared induction distance adjuster such that data within specific distance ranges can be detected and calculated (for example, LM358 Opamp, exampled in Non-Patent Literature “IR Sensor Module Pinout…” included as intrinsic evidence).
Regarding claim 15, Eyring discloses the control device further comprises an irrigating/repelling selection controller (normally repelling mode, 30d and 330d can be pressed for irrigation) and an operating time selection controller (via 30b) connected to said central processing unit, wherein said central processing unit is configured to judge whether said electromagnetic valve control signal needs to be output or not according to a state of said irrigating/repelling selection controller and a state of said operating time selection controller (Column 9, Lines 35-39, Column 10, Lines 18-21).
Regarding claim 16, the control device further comprises a photosensitive detector (also within 16) connected to said central processing unit for processing light signal so as to determine whether said water outlet device need to actuate or not, wherein said operating time selection controller is set among a daytime operating mode (331a), a night operating mode (331b), and a 24-hour operating mode (331c)to actuate said water outlet device in a time interval manner.
Eyring fails to disclose the operating time selection is utilized for the irrigation setting.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included operating time selection for irrigation as taught by Garcia, since doing so would yield predictable results, namely, the ability to set automatic irrigation along with the automatic animal deterrent for convenience.
Regarding claim 17, Eyring discloses the control device further comprises a sprinkling duration regulator (Column 2, Lines 37-40) connected with said central processing unit, and a sprinkling interval regulator connected with said central processing unit.
Regarding claims 20-21, Eyring discloses the base comprises a water inlet (52b) connected to said water inlet pipe and formed in said base for lower a center of gravity of said base, and a standby water faucet (52a) for connecting with additional multifunction infrared induction water sprinkler.

Response to Arguments
Applicant's arguments filed 06 May 2021 have been fully considered but they are not persuasive.
Regarding the infrared probe, though Eyring fails to teach, components such as a central processing unit for processing an infrared signal, the central processing unit still processes the information from a broad motion detector. When combined with Garcia, it would have been obvious to ensure the processing unit is configured for the infrared probe. Furthermore, with Garcia, though Garcia does not explicitly disclose the infrared signal is processed by the central processing unit, it is implied that such process occurs, since the system must process the signal in order to react to the signal and perform the desired tasks based on the detected signal.

Regarding claims 20 and 21, the applicant argues that Eyring fails to disclose the components are arranged as claimed to “lower a center of gravity of the base”. Though Eyring does not explicitly disclose the arrangement is to lower the center of gravity of the base, the arrangement inherently lowers the center of gravity compared to if the components were placed higher on the body, and thus fulfills the requirements of the claim.
Remaining arguments are moot in light of new grounds of rejection, described above.

Allowable Subject Matter
Claims 23-29 are allowed.
Claims 18, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752